185 F.2d 1019
MOORE EQUIPMENT CO., Inc., a Corporation, Appellant,v.John O. ENGLAND, as Trustee of the Estates of Ted E. Fisher and Maxeen R. Fisher, Bankrupt, Appellee.
No. 12559.
United States Court of Appeals Ninth Circuit.
December 20, 1950.

Appeal from the United States District Court for the Northern District of California, Northern Division; Dal M. Lemmon, Judge.
Daniel S. Lane, Stockton, Cal. (Jones, Lane & Weaver, Stockton, Cal., of counsel), for appellant.
Shapro & Rothschild, San Francisco, Cal. (Raymond T. Anixter, San Francisco, Cal., of counsel), for appellee.
Before STEPHENS and HEALY, Circuit Judges, and MATHES, District Judge.
PER CURIAM.


1
The judgment of the District Court is affirmed. See England, as Trustee v. Moore Equipment Co., Inc., D.C.N.D.Cal.1950, 94 F. Supp. 532.